EXHIBIT 10.1

 

ACTION BY WRITTEN CONSENT OF DIRECTORS

 

(Nevada Revised Statutes 78.315(2))

 

OF

 

FUNDTHATCOMPANY

 

A Nevada Corporation

 

 

  

The undersigned, Sole Director of FUNDTHATCOMPANY a Nevada Corporation (the
"Corporation") pursuant to the Bylaws of the Corporation and the Nevada Revised
Statutes, hereby consents to the following actions of the Corporation as of
April 9, 2018.

 

1. APPOINTMENT OF OFFICERS AND DIRECTORS

 

RESOLVED: That the Board of Directors hereby accepts the Resignation Letter
submitted by Chayut Ardwichai from the offices of President, Chief Executive
Officer, Chief Financial Officer, Chairman, Secretary, and Treasurer effective
April 9, 2018, and acknowledges that Mr. Ardwichai’s resignation from the Board
of Directors is not effective the Company’s transfer agent has finalized the
transfer of 43.750,000 shares of common stock from Mr. Ardwichai to Crypto
Ventures Capital, Inc., a Florida corporation beneficially owned and controlled
by Mr. Yosef Biton.

 

RESOLVED: That the following individuals were appointed to serve as officers
and/or directors:

 

 

Yosef Biton

CEO, President, Secretary, Treasurer, Director, Chairman

 

2. OMNIBUS RESOLUTION

 

RESOLVED FURTHER, that the foregoing officer of the Corporation, and such
persons appointed to act on his behalf pursuant to the foregoing resolutions,
are hereby authorized and directed in the name of the Corporation and on its
behalf, to execute any additional certificates (including any officer's
certificates), agreements, instruments or documents, or any amendments or
supplements thereto, or to do or to cause to be done any and all other acts as
they shall deem necessary, appropriate or in furtherance of the full
effectuation of the purposes of each of the foregoing resolutions.

 

This Unanimous Written Consent of the Board of Directors of FUNDTHATCOMPANY may
be executed in any number of counterparts and each of such counterparts shall
for all purposes constitute one Written Consent, notwithstanding that all
directors are not signatories to the same counterpart, effective as of the date
first written above. This Unanimous Written Consent may be executed by facsimile
and such facsimile copy shall be conclusive evidence of the consent and
ratification of the matters contained herein by the undersigned director.

 

Dated: April 9, 2018

 

/s/ Chayut Ardwichai                                  

 

Chayut Ardwichai, Director